                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                       CIVIL ACTION NO. 5:17-CR-055-RLV-DCK

 UNITED STATES OF AMERICA                              )
                                                       )
                Plaintiff,                             )
                                                       )
     v.                                                )       ORDER
                                                       )
 AARON BANKS DIXON,                                    )
                                                       )
                Defendant.                             )
                                                       )

          THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To Seal”

(Document No. 69) filed October 31, 2019. In accordance with the Local Rules, the Court has

considered the Motion to Seal, the public’s interest in access to the materials in question, and

alternatives to sealing. The Court determines that no less restrictive means other than sealing is

sufficient inasmuch as Defendant’s Documents Of Support contains sensitive and private

information that is inappropriate for public access. Having carefully considered the motion and

the record, and for good cause, the undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that Defendant’s “Motion To Seal” (Document No.

69) is GRANTED, and Defendant’s “Documents Of Support” (Document No. 68) is sealed until

further Order of this Court.


                                         Signed: October 31, 2019
